DOMENGEAUX, Chief Judge,
concurring.
I concur in the majority’s result, but I disagree with that portion of the opinion which applies the 1989 amendment to La. R.S. 23:1103 retroactively. See my dissent in Crowley v. City of Lafayette, 602 So.2d 402 (La.App. 3d Cir.1992). The result reached in the instant case, however, is correct because, unlike the scenario presented in Crowley, no portion of the settlement proceeds herein was itemized as a general damage award. See also the result in Guidry v. Pernie Bailey Drilling Co., 600 So.2d 144 (La.App. 3d Cir.1992).
For the above reasons, I respectfully concur.